U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: 12021 Wilshire Blvd. #450 Los Angeles, CA. 90025 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of April 5, 2012 the Company’s stock has a bid price of $.0018 and an ask price of $.0025 per share. At April 5, 2012, there were 132,600,547shares outstanding of the Company’s common stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED November 30, 2011 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Balance Sheets at May 31, 2010 (unaudited) and August 31, 2009 (audited) F-2 Statements of Operations for the three and six months ended May 31, 2010 and 2009 (unaudited) F-3 Statement of Shareholders’ Equity of as of May 31, 2010 (unaudited) F-4 Statements of Cash Flows for the three and six months ended May 31, 2010 and 2009(unaudited) F-5 Notes toFinancial Statements F-6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item3. Controls and Procedures 6 PART II. OTHER INFORMATION Item1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults upon senior securities 7 Item 4. Submissions of matters to a vote of securities holders 7 Item 5. Other Information 7 Item6. Exhibits 8 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS LUX DIGITAL PICTURES, INC. FINANCIAL STATEMENTS FEBRUARY 29, 2012 3 LUX DIGITAL PICTURES, INC. TABLE OF CONTENTS FEBRUARY 29, 2012 CONTENTS PAGE Balance Sheets as of February 29, 2012 and August 31, 2011 (Unaudited) F-2 Statements of Operations for the three and six months ended February 29, 2012 and February 28, 2011 (Unaudited) F-3 Statement of Stockholders’ Equity as of February 29, 2012 (Unaudited) F-4 Statements of Cash Flows for the six months ended February 29, 2012 and February 28, 2011 (Unaudited) F-5 Notes to the Financial Statements F-6 to F-13 F-1 LUX DIGITAL PICTURES, INC. BALANCE SHEETS (UNAUDITED) AS OF FEBRUARY 29, 2, 2011 February 29, August 31, ASSETS Current Assets Cash $ $ Accounts receivable Total Current Assets Property and equipment, net Other Assets Unamortized film costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued interest Estimated costs to complete films Note payable – legal Note payable – shareholder 0 Note payable – shareholder Convertible note payable Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock (1,000,000,000 shares authorized; $.001 par value; 128,391,023 and 61,268,701 shares issued and outstanding, respectively) Preferred stock (10,000,000 shares authorized; $.001 par value; 0 and 2,500,000 shares issued and outstanding, respectively) 0 Paid in capital Treasury stock Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-2 LUX DIGITAL PICTURES, INC. STATEMENT OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 29, 2, 2011 Three months ended February 29, 2012 Three months ended February 28, 2011 Six months ended February 29, 2012 Six months ended February 28, 2011 GROSS REVENUES $ OPERATING EXPENSES Bank fees Consulting fees Depreciation 0 0 Filing fees General administrative expenses Insurance Licenses 0 0 0 0 Marketing 0 0 Office expenses Professional fees/Compensation Travel 0 0 Utilities Amortization of film costs Impairment of film costs 0 0 0 0 TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Impairment of prepaid advertising 0 0 0 0 Interest income 28 22 37 Interest expense ) Recovery of bad debt 0 0 0 0 Bad debt expense 0 0 0 0 TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) (PROVISION) BENEFIT FOR INCOME TAX EXPENSE 0 0 NET LOSS $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING FOR THE PERIOD 50,554,694 NET LOSS PER SHARE $ ) $ $ ) $ ) The accompanying notes are an integral part of the financial statements. F-3 LUX DIGITAL PICTURES, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF FEBRUARY 29, 2012 Common Stock Preferred Stock Additional Paid in Capital Treasury Stock Accumulated Deficit Total Shares Amount Shares Amount Balance, August 31, 2010 ) Issuance of common stock in exchange for convertible debt - Net loss for the year ended August 31, 2011 - ) ) Balance, August 31, 2011 $ ) $ Issuance of common stock in exchange for convertible debt - Issuance of common stock in exchange for services at $.01/sh - Conversion of preferred shares for common ) ) ) - - - Issuance of anti-dilution common shares - - ) - - - Net loss for the six months ended February 29, 2012 - ) ) Balance February 29, 2012 $ - $
